 1
 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   ADON WISE,                                         Case No. 1:18-cv-01494-DAD-JLT
12                      Plaintiff,                      ORDER CLOSING THE CASE AS TO
                                                        EXPERIAN INFORMATION
13          v.                                          SOLUTIONS, INC. ONLY
14   AUTOMOTIVE CREDIT                                  (Doc. 34)
     CORPORATION, et al.,
15
                        Defendants.
16

17          The parties have stipulated to dismissing the action with prejudice as to Experian

18   Information Solutions, Inc. only. (Doc. 34) The Federal Rules of Civil Procedure Rule 41 makes

19   such stipulations effective immediately with further order of the Court because it “automatically

20   terminate[d] the action.” Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

21   Accordingly, the Clerk of Court is DIRECTED to close this action as to Experian Information

22   Solutions, Inc. only.

23
     IT IS SO ORDERED.
24

25      Dated:     May 3, 2019                                /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
